Citation Nr: 1729156	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  17-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral flat feet.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for diabetes.

6.  Entitlement to service connection for generalized primary osteoarthritis.

7.  Entitlement to service connection for prostate cancer.

8.  Entitlement to service connection for a knee replacement resulting from bone cancer.

9.  Entitlement to service connection for cold injuries.    


REPRESENTATION

Appellant represented by:	Chantel A. Bonet, One-Time Representative


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to January 1953. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2016, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in conjunction with the claims currently before the Board.  It is a special power of attorney, pursuant to 38 C.F.R. § 14.630, which allows for one-time representation by an individual who is not accredited by VA as required in 38 C.F.R. § 14.629.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The record reflects that in April 2017, the Veteran submitted a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs for private treatment records from Michigan Healthcare Professionals from January 2013 to March 2017.  However, the Form 21-4142 does not contain the Veteran's signature and there is no indication the AOJ notified him that the Form 21-4142 was insufficient.  As these records could include evidence pertinent to the claims on appeal, the Veteran should be instructed that he must first provide a signed VA Form 21-4142, and if provided, then the AOJ should obtain treatment records from Michigan Healthcare Professionals.  

Additionally, there are no service treatment records and personnel records associated with the Veteran's claims file.  The AOJ has made several attempts to obtain records, which include contacting the National Personnel Records Center (NPRC) in September 2008, September 2009, and April 2016 with negative results.  A review of the Veteran's DD Form 214 on file indicates that upon separation in January 1953, the Veteran was released to the Enlisted Reserve Corps.  While it is unclear whether any additional records exist; because of the inability to obtain any service treatment records or personnel records, the Board finds that efforts should be made on remand to obtain any records pertaining to the Veteran's service in the Enlisted Reserve Corps, as they could possibly contain information relevant to the claims on appeal.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from appropriate sources the Veteran's service treatment and personnel records from his service with the Enlisted Reserve Corps.

2.  Request that the Veteran provide a new VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs for the private treatment records from Michigan Healthcare Professionals.  Advise the Veteran that he did not sign the prior VA Form 21-4142 submitted in April 2017 and that a signed authorization is needed to obtain the records.  If the Veteran provides a completed release form authorizing VA to obtain these treatment records, efforts to obtain such records should be made.

3.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted in full, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



